Citation Nr: 1124550	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-26 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to August 1994 and had subsequent reserve duty.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A Notice of Disagreement (NOD) was filed in May 2007, a Statement of the Case (SOC) was issued in March 2008, and a Substantive Appeal was received in September 2008.  The Veteran did not report for a Board hearing scheduled in May 2011.  

The May 2007 NOD was also filed with regard to service connection for hearing loss, sinusitis, and fibromyalgia.  A SOC covering these issues was issued in March 2008.  However, in his Substantive Appeal the Veteran expressly indicated that he was only appealing the low back issue.  Thus, the hearing loss, sinusitis, and fibromyalgia issues are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

Additionally, the Oakland, California RO has processed this case since the May 2006 rating decision of the Cleveland, Ohio RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran stated in the December 2004 claim that he was seen at NCSRA Medical Corporation and by Dr. C.O. for his low back disability.  The Veteran stated at the September 2005 VA examination that he has been treated by Dr. K.  It does not appear that these records have been obtained.  As these records are not in the claims file, the AMC/RO should attempt to obtain these records.  38 C.F.R. § 3.159(c)(1)(2).

The Veteran underwent a VA examination in September 2005.  The Veteran was diagnosed with spondylolisthesis and degenerative disk disease of the lumbar spine.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to determine the etiology of any low back disability.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the low back issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).


Accordingly, the case is REMANDED for the following actions:

1.  Ask that the Veteran complete releases for any treatment he received from NCSRA Medical Corporation, Dr. C.O., and Dr. K.  Then, request those records.  Additionally, request the Veteran identify any other medical care providers not yet of record, either VA or private, who have treated his low back disability.  Any medical records subsequently identified by the Veteran must be obtained and associated with the record.  If any requests are unsuccessful, advise the Veteran of that fact and provide him an opportunity to submit the records.

2.  After obtaining the above-referenced records, to the extent they exist, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current low back disability is related to service.  A clear rationale should be provided for all opinions rendered.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

3.  After completion of the foregoing, readjudicate the claim of service connection for a low back disability.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


